DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed 8/12/2021.
Claims 1-20 are presented for examination.  

Priority
The claim for the benefit of a prior-filed application International Patent Application No. PCT/JP2019/006928 filed on February 22, 2019 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION PROCESSING APPARATUS AND METHOD FOR DIVIDING DISPLAY SCREEN FOR DISPLAY OF PLURALITY OF APPLICATIONS.

Claim Objections
Claims 1, 10-15 and 17-19 are objected to because of the following informalities: 
Claim 1 recites in part “wherein the following operation includes an operation that selects the applications” this should be --wherein the following operation includes an operation that selects applications-- as otherwise there is insufficient antecedent basis for the claim limitations.
Claim 10 recites in part “image associated with the corresponding application, on a basis of detection of the following operation, and displays the window of the corresponding application” this should be --image associated with a corresponding application, on a basis of detection of the following operation, and displays a window of the corresponding application-- as otherwise there is insufficient antecedent basis for the claim limitations.  
Claim 11  recites in part “the control unit displays the window of the application in either the first region or the second region” this should be --the control unit displays the window of the corresponding application in either the first region or the second region-- to be consistent with the antecedent basis for the claim limitations that depend from claim 10.
Claim 12  recites in part “the control unit displays the window of the application in either the first region or the second region” this should be --the control unit displays the window of the corresponding application in either the first region or the second region-- to be consistent with the antecedent basis for the claim limitations that depend from claim 11.
Claim 13  recites in part “the overlay image associated with the application” and “the control unit displays the overlay image indicating the result of execution of the predetermined process through the application” these should be --the overlay image associated with the corresponding application-- and --the control unit displays the overlay image indicating the result of execution of the predetermined process through the corresponding application-- to be consistent with the antecedent basis for the claim limitations that depend from claim 10.
Claim 14  recites in part “at a start of character input through the application whose window has been displayed in any one of the regions in the display screen” this should be --at a start of character input through an application whose window has been displayed in any one of regions in the display screen-- as otherwise there is insufficient antecedent basis for the claim limitations.
Claim 15  recites in part “the window of the application corresponding to any one of the regions of the display screen” this should be --the window of an application corresponding to any one of regions of the display screen-- as otherwise there is insufficient antecedent basis for the claim limitations.
Claim 17  recites in part “wherein the control unit starts the application included in the plural selected applications and not originally started, on a basis of the following operation, and displays the windows of the plural selected applications while dividing display of windows” this should be --wherein the control unit starts an application included in the plural applications selected and not originally started, on a basis of the following operation, and displays the windows of the plural applications selected while dividing display of windows-- as otherwise there is insufficient antecedent basis for the claim limitations and to be consistent with the antecedent basis for the claim limitation “plural applications selected” as recited in claim 1 from which claim 17 depends.
Claim 18  recites in part “and displays the window of the selected single application on the display screen” this should be --and displays the window of the single application selected on the display screen-- to be consistent with the antecedent basis of “a window of a single application” earlier recited in claim 18.
Claim 19  recites in part “on a basis of the trigger operation and the following operation performed in the region for which the screen divisional display has been executed on the display screen” this should be --on a basis of the trigger operation and the following operation performed in a region for which the screen divisional display has been executed on the display screen-- as otherwise there is insufficient antecedent basis for the claim limitations.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1, claim limitations of “a control unit that displays” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a control unit” coupled with functional language “displays” and do not provide sufficient structure or a preceding structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: “a control unit” was found described on page 64 [0120] the processor 871 functions as an arithmetic processing unit or a controller, and controls the overall or a part of operations of the respective constituent elements under various types of programs.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yook et al. (hereinafter Yook), US 2010/0248788 A1.

Yook was disclosed in an IDS dated 8/12/2021.

Regarding independent Claim 1, Yook discloses an information processing apparatus ([0058] mobile terminal 100) comprising: a control unit that displays divisional display information on a display screen as information associated with screen divisional display of windows of plural applications on the display screen, on a basis of a trigger operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output; thus – control unit 160 displays (a control unit displays) three areas, two functional view areas and a search view area (wherein the three areas displayed is construed as divisional display information) on display unit 141 (on a display screen), wherein in the search view area, icons associated with the functional view area A.App and a functional view area B.App being currently displayed on the display unit 141, and icons associated with other files can be present on display unit 141 (as information associated with screen divisional display of windows of plural applications on the display screen) in response to a given touch event occurring (on a basis of a trigger operation) when a functional view area is displayed on the display unit 141), and displays the windows of the plural applications selected, on a basis of a following operation for the divisional display information displayed, while dividing display of the windows into at least a first region and a second region of the display screen ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the display of functional view area C.App selected to replace the functional view area A.App and functional view area F.App selected to replace functional view area B.App (and displays the windows of the plural applications selected) in screen 513 of FIG. 5B is based on subsequent touch and drag operations in the search view area (wherein either the touch and drag operations of C.App or F.App is construed as on a basis of a following operation for the divisional display information displayed) wherein the touch and drop operation occur while mobile terminal 100 displays functional view areas A.App and B.App as shown in screen 511 (while dividing display of the windows into at least a first region and a second region of the display screen)), wherein the following operation includes an operation that selects the applications for which the screen divisional display is to be executed ([0064] As described above, when the user selects an icon in the search view area and directly moves the selected icon (wherein the following operation includes an operation that selects the applications) to a desired location on the screen, the mobile terminal 100 can display a functional view area related to the selected icon at the desired location (for which the screen divisional display is to be executed)).  

Regarding dependent Claim 2, Yook, discloses the information processing apparatus according to claim 1, wherein the divisional display information includes information indicating a list of the applications ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output; thus – the three areas comprising the two functional view areas and the search view area (wherein the three areas displayed is construed as wherein the divisional display information) includes a listing of application icons displayed in the search view area (includes information indicating a list of the applications)), and the control unit displays the windows of the plural applications selected while dividing display of the windows into at least the first region and the second region of the display screen, on a basis of the following operation for the information indicating the list of the applications ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the control unit 160 (and the control unit) with the screen area management program loaded determines when to replace functional view area A.App with C.App and when to replace functional view area B.App with F.App (wherein displaying C.App in functional view area and F.App functional view area is construed as displays the windows of the plural applications selected) while keeping the two divided function view areas displayed on screen 511 (while dividing display of the windows into at least the first region and the second region of the display screen) based on subsequent touch and drag operations (on a basis of the following operation) on C.App and F.App icons in the search view area listing application icons (for the information indicating the list of the applications)).  

Regarding dependent Claim 3, Yook discloses the information processing apparatus according to claim 2, wherein, in a case where the applications are selected on a basis of the following operation, the control unit displays information indicating a list of applications other than the selected applications on the display screen on the basis of the following operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus -  when App.C and App.F are touched and dragged (wherein in a case where the applications are selected on a basis of the following operation), the screen area management program of the control unit 160 displays (the control unit displays) screen 513 in FIG. 5B showing icon App.A and icon App.B (information indicating a list of applications) in addition to the selected icon App.C and icon App.F in the search view area (other than the selected applications) on screen 513 (on the display screen) after completion of the touch operations of icon App.C and icon App.F (on the basis of the following operation)).  

Regarding dependent Claim 4, Yook discloses the information processing apparatus according to claim 2, wherein the list of the applications includes a list of applications other than applications unavailable for the screen divisional display ([0059] Referring to FIG. 5A, when the user activates a file search function, the mobile terminal 100 can display a functional view area as to the file search function on the display unit 141. Here, when the user activates the file search function based on divided screen areas, the mobile terminal 100 can divide the screen into divided screen areas and output functional view areas related to files on the divided screen areas as illustrated in screen 501, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag; thus – icons App.A, App.B, App.C and App.F displayed in the search view area (wherein the list of the applications includes a list of applications) of FIGS. 5A-5B wherein icons App.A, App.B, App.C and App.F are all able to be displayed in one of the function view area of the divided screen areas (other than applications unavailable for the screen divisional display)), and the control unit displays information indicating the list of the applications other than the applications unavailable for the screen divisional display, on the display screen, on the basis of the trigger operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag; thus the control unit 160 with the screen area management program displays (and the control unit displays) a listing of applications in the search view area (information indicating the list of) with icons App.A, App.B, App.C and App.F (the applications) that are all able to be displayed in one of the function view area of the divided screen areas in FIGS. 5A-5B (other than the applications unavailable for the screen divisional display on the display screen) wherein the screen of the display unit 141 divided into three areas, comprising the two functional view areas and the search view area with the displayed listing of applications, is displayed in response to a given touch event (on the basis of the trigger operation) occurring when a functional view area is displayed on the display unit 141).  

Regarding dependent Claim 5, Yook discloses the information processing apparatus according to claim 2, wherein the divisional display information includes region information indicating regions where the windows of the applications selected are displayed ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output; thus – the displayed divided screen three areas (wherein the divisional display information) includes the search view area displaying highlighted icons (includes region information) associated with selected applications displayed in the functional view areas (indicating regions where the windows of the applications selected are displayed)), and the control unit updates the region information displayed, on the basis of the following operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag,  [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – control unit (and the control unit) with screen area management highlights icon App.C and icon App.F in the search view region, as shown in screen 513 of FIG. 5B, highlighting App.C and App.F as the applications associated with the displayed functional view area which is updated from previous display highlights of icon App.A and icon App.B within the search view area (updates the regional information displayed) in response to the completion of the subsequent touch and drag operations (on the basis of the following operation) of icon App.C and App.F).  

Regarding dependent Claim 6, Yook discloses the information processing apparatus according to claim 5, wherein the control unit executes either one of or both display of information that points to portions corresponding to the regions indicated by the region information as the regions where the windows of the selected applications are displayed and display of the portions in a predetermined color ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag,  [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – FIG. 5B shows in response to user touch and drag operation of icon App.C and App.F the control unit of the mobile terminal replaces (wherein the control unit executes) the functional view area A.App with a functional view area C.App related to the icon App.C and the functional view area B.App with a functional view area F.App (wherein C.App and F.App equates to either one of or both display of information) related to the icon App.F (wherein C.App and F.App relating to displayed icon C.App and icon F.App equates to that points to portions) wherein icons App.C and App.F are displayed in selected positions in the search view area (corresponding to the regions indicated by the region information) indicating that they are selected applications outputting to the associated functional view areas being currently displayed (as regions where the windows of the selected applications are displayed in the display) wherein displayed icons App.C and App.F (and display of the portions) have dark highlighted border background (wherein the dark highlighted border background equates to in a predetermined color) as shown in FIG. 5B).  

Regarding dependent Claim 7, Yook discloses the information processing apparatus according to claim 2, wherein the divisional display information includes information indicating a list of applications specified on a basis of references corresponding to the first region and the second region ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area; thus – the displayed divided screen three areas (wherein the divisional display information) includes the search view area displaying listing of application icons (includes information indicating a list of application) wherein the user can select an application in the search view area to output (specified on a basis of references) a functional view area in one of the two functional view areas (corresponding to the first region and the second region)), and the control unit displays the windows of the plural selected applications while dividing display of the windows into at least the first region and the second region of the display screen, on a basis of the following operation for the information indicating the list of the applications specified on the basis of the references ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag,  [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – control unit (and the control unit) with screen area management displays, as shown in FIG. 5B screen 513, functional view C.App and functional view F.App (displays the windows) of the selected icon App.C and icon App.F (of the plural selected applications) to replace the two divided functional view A.App (while dividing display of the windows into at least the first region) and function view B.App on screen 513 (and the second region of the display screen) based on touch and drag user operation (on a basis of the following operation) that indicated which application icon touched and dragged from the search view area (for the information indicating the list of applications specified) outputs functional view replacing the functional view A.App and the function view B.App (on the basis of the references)).

Regarding dependent Claim 8, Yook discloses the information processing apparatus according to claim 1, wherein the trigger operation includes an operation that further selects the applications for which the screen divisional display is to be executed ([0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area; thus - in response to a given touch event occurring (wherein the trigger operation) when a functional view area is displayed on the display unit 141  control unit 160 displays three areas, two functional view areas and a search view area on display unit 141 as shown in screen 501 of FIG. 5A, wherein display of functional view areas A.App and B.App (for which the screen divisional display is to be executed) is in response to selection of an icon App.A and icon App.B in the search view area (includes an operation that further selects the applications)), and the control unit displays the windows of the plural applications selected on a basis of the trigger operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output; thus – control unit 160 displays (a control unit displays) three areas, two functional view areas and a search view area on display unit 141, wherein the tree areas comprising functional view areas A.App and B.App displayed on screen 501 in FIG. 5A (the windows of the plural applications selected) along with the search view area are displayed in response to a given touch event occurring (the trigger operation) when a functional view area is displayed on the display unit 141 (on a basis of)) and the following operation while dividing display of the windows into at least the first region and the second region of the display screen ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the display of functional view area C.App selected to replace the functional view area A.App and functional view area F.App selected to replace functional view area B.App (while displaying the windows of the plural applications selected) in screen 513 of FIG. 5B is based on subsequent touch and drag operations in the search view area (wherein either the touch and drag operations of C.App or F.App is construed as and the following operation) wherein the touch and drop operation occurs subsequent to the three screen areas being displayed in response to a given touch event occurring (on a basis of the trigger operation) when a functional view area is displayed on the display unit 141).  

Regarding dependent Claim 9, Yook disclose the information processing apparatus according to claim 1, wherein the divisional display information further includes information indicating a combination of the plural applications ([0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the search view area, of the three areas of the divided screen shown in screen 513 (wherein the divisional display information), shows a combination of icon App.C and icon App.F highlighted (further includes information indicating a combination of the plural applications)), and the control unit displays the windows of the plural applications corresponding to the combination while dividing display of the windows into at least the first region and the second region of the display screen, on a basis of the following operation for the information indicating the combination ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the control unit 160 displays (and the control unit displays) functional view C.App related to icon App.C replacing functional view area A.App and functional view F.App (wherein displayed functional view area C.App and functional view area F.App are construed as the windows of) related to App.F replacing functional view area B.App (wherein replacing the two displayed areas of functional view A.App and functional view B.App with display of functional view C.App and functional view F.App is construed as while dividing display of the windows into at least the first region and the second region of the display screen), wherein icon App.C and icon App.F are both highlighted in search view area (the plural applications corresponding to the combination) as shown on screen 513 of FIG. 5B in response to touch and drag operations (on a basis of the following operation) on icon App.C and App.F that resulted in App.C and App.F to be highlighted (for the information indicating the combination)).  

Regarding dependent Claim 10, Yook discloses the information processing apparatus according to claim 1, wherein the control unit displays an overlay image associated with the corresponding application, on a basis of detection of the following operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag; thus – control unit 160 (wherein the control unit) with screen area management program detects a touch and drag operation on icon App.C (on a basis of detection of the following operation) as shown in FIG. 5B screen 111 and displays a move of icon App.C to the location where the functional view area A.App is displayed (wherein the icon of App.C as it is displayed during the move over to the functional view area A.App is construed as displays an overlay image associated with a corresponding application)), and displays the window of the corresponding application in the first region or the second region on a basis of detection of a further operation for the overlay image displayed ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – when the touched and dragged icon App.C displayed (the overlay image displayed) has moved to the function view area A.App (on a basis of detection of a further operation for), a functional view area C.App related to the icon App.C replaces the display of functional view area A.App (and displays a window of the corresponding application in the first region or the second region)).  

Regarding dependent Claim 11, Yook discloses the information processing apparatus according to claim 10, wherein the further operation for the overlay image includes a drag operation for the overlay image ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – moving icon App.C displayed to the function view area A.App (wherein the further operation for) comprises dragging icon App.C (the overlay image includes a drag operation for the overlay image)), and the control unit displays the window of the application in either the first region or the second region on a basis of the drag operation for the overlay image ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the control unit 160 (and the control unit) with the screen area management program displays the functional view area C.App (displays the window of the application) to replace the prior functional view area A.App displayed in FIG. 5B screen 511 (in either the first region or the second region) based on touch and drag moving of (on a basis of the drag operation for) icon App.C (the overlay image) on a basis of the drag operation for) to the functional view area A.App).  

Regarding dependent Claim 12, Yook discloses the information processing apparatus according to claim 11, wherein, in a case where the overlay image is shifted in a predetermined direction of the display screen on the basis of the drag operation for the overlay image, the control unit displays the window of the application in either the first region or the second region ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – when displayed icon App.C is moved (wherein in a case where the overlay image is shifted) in the direction to the location where the functional view area A.App is displayed (in a predetermined direction of the display screen) based on the touch and drag operation on displayed icon App.C (on the basis of the drag operation for the overlay image), the control unit 160 with the screen area management program displays functional view area C.App related to the icon App.C (the control unit displays the window of the application) to replace the displayed functional view area A.App (in either the first region or the second region)).  

Regarding dependent Claim 13, Yook discloses the information processing apparatus according to claim 10, wherein the overlay image associated with the application includes an overlay image indicating a result of execution of a predetermined process through the application ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – in FIG. 5B the dragged display of application icon App.C (wherein the overlay image associated with the application) is associated with display of functional view area C.App (includes an overlay image) which replaces previous functional view A.App once touch and drag of application icon App.C (of a predetermined process through the application) is to the location of functional view area A.App (indicating a result of execution)), and the control unit displays the overlay image indicating the result of execution of the predetermined process through the application, on a basis of detection of the trigger operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – FIG. 5A display screen divided into three areas in response to a given touch event occurring when a functional view area is displayed on the display unit 141 (on a basis of detection of the trigger operation) and subsequently control unit 160 with screen area management program displays functional view area C.App (and the control unit displays the overlay image) when touch and drag operation on application icon App.C (through the application) moving it over function view area A.App (of the predetermined process) is completed (indicating the result of execution)).  

Regarding independent Claim 20, Claim 20 is an information processing method that is substantially the same as the information processing apparatus of Claim 1.  Thus, Claim 20 is rejected for the same reason as Claim 1.  In addition, Yook discloses an information processing method and a processor ([0116] The mobile terminal of the present invention can be…a handheld computer, [0117] The above-described methods according to the present invention can be realized in hardware or software…executed by the computer, processor (a processor) or hardware implement the processing methods (an information processing method) described herein). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yook, as applied in the rejection of Claim 1, in view of KIM et al. (hereinafter KIM’378), US 2020/0012378 A1.

Regarding dependent Claim 14, Yook teaches all the elements of claim 1.
Yook does not expressly teach wherein, at a start of character input through the application whose window has been displayed in any one of the regions in the display screen, the control unit changes a size of a region different from the region where the window of the application starting the character input has been displayed to a size within a predetermined range.  
	However, KIM’378 teaches wherein, at a start of character input through the application whose window has been displayed in any one of the regions in the display screen, the control unit changes a size of a region different from the region where the window of the application starting the character input has been displayed to a size within a predetermined range (0033] In a state in which the above split view is displayed, the controller 100 displays an executed application on a corresponding split view. Further, the user may execute various operations while confirming an application displayed on the split view, [0034] At (213), when the user selects a data input window of an application in a predetermined position of the split view, the controller 100 detects that an input panel is called. Data signifying various information such as characters, numbers, figures, and/or gestures may be input through the first input unit 140 and/or the second input unit 150. Hereinafter, there is an assumption that the data are characters, [0061] Thirdly, the input panel may be displayed on a top region of the display unit 130 in the portrait mode. In this case, if the application B calls for the input panel in a state that a split view as illustrated in 451 of FIG. 4E is displayed, the controller 100 displays the input panel as being overlaid with the top region of the application A as illustrated in 453. However, when the application A calls for the input panel in a state that a split view as illustrated in 461 of FIG. 4F is displayed, the controller 100 downs the applications A and B as illustrated in 463 by the size of the input panel, and displays the input panel at a corresponding position. In cases of FIGS. 4E and 4F, some of display regions of the application in which the display region is changed are viewed; this suggests when a user selects an input window for character input (wherein at a start of character input) through an application B displayed in a bottom region of a split view (through the application whose window has been displayed in any one of the regions in the display screen) as shown in 451 of FIG. 4E, controller 100 changes the display size of the top region of the split view (the control unit changes a size of a region) different from the bottom region containing display of application B where the user initiated the data input window selection for character input (different from the region where the window of the application starting the character input has been displayed) such that the displayable area of region associated with application A is changed to accommodate the size of the input panel SIP (because display region associated with application A has been decreased by the size of the input panel this suggests to a size within a predetermined range) as illustrated in 453 of FIG. 4E). 
	Because Yook and KIM’378 address the same issue of managing divided screen display of applications based on detected user inputs, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein, at a start of character input through the application whose window has been displayed in any one of the regions in the display screen, the control unit changes a size of a region different from the region where the window of the application starting the character input has been displayed to a size within a predetermined range, as suggested by KIM’378, to modify Yook’s apparatus, with a reasonable expectation of success, such that upon user selection of a input window for character input within an application displayed within a corresponding functional view area of the application, the control unit can decrease the size of the visible area of a different functional view area from the functional view area containing the application that the user selected an input window for character input such that the display region size of the different functional view area is decreased by the size of the input panel.  This modification would have been motivated by the desire to provide an apparatus with the capability of displaying an input panel while ensuring a display region of an application on a split view in a portable device displaying a plurality of applications on a split view (KIM’378 [0006]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yook, as applied in the rejection of Claim 1, in view of Carrico, US 9,830,863 B1.

Regarding dependent Claim 15, Yook teaches all the elements of claim 1.
Yook does not expressly teach wherein the control unit displays, with brightness determined on a basis of detected luminance, the window of the application corresponding to any one of the regions of the display screen, and displays, with brightness within a predetermined range, the window of the application corresponding to a region different from the region where the window is displayed with the brightness determined on the basis of the detected luminance.
  However, Carrico teaches wherein the control unit displays, with brightness determined on a basis of detected luminance, the window of the application corresponding to any one of the regions of the display screen, and displays, with brightness within a predetermined range, the window of the application corresponding to a region different from the region where the window is displayed with the brightness determined on the basis of the detected luminance (3:1-7 Referring to FIG. 1, an illustration depicting an exemplary view 100 is shown. The exemplary view 100 may include regions of light and dark areas that may benefit from localized brightness control for enhanced readability. More specifically, the exemplary view 100 may include an aircraft condition report window 102 and an airport map window 104, 3:33-46 It is contemplated that the brightness levels of the various windows (e.g., windows 102 and 104) set by the user may be maintained automatically. For example, suppose that the user have set the brightness level of the airport map window 104 to be a certain percentage (or units) lower than the rest of the exemplary view 100, and further suppose that the ambient light condition has changed and the brightness of the entire exemplary view 100 should be increased. In such situations, the brightness level settings of the various windows set by the user may be maintained automatically, and as a result, the brightness level of the airport map window 104 may be kept at the same percentage (or units) lower than the rest of the exemplary view 100 after the overall brightness increase, 5: 66-6:1 In some embodiments one or more light sensors 506 may be utilized to sense ambient light conditions and provide the information to a processor 504, 6:15-32 As previously described, ambient light conditions received from the light sensor(s) 506 and user preferences received from the control interface 508 may be utilized by the processor 504 to control the brightness level of the display panel 502. In addition, the processor 504 may be configured to support one or more selective brightness control techniques described above. More specifically, the processor 504 may use the ambient light conditions and user preferences for control of the overall display brightness, and use context information from the currently displayed content to determine an additional level of brightness adjustment (e.g., increasing or decreasing from the overall level) for specific pixels or groups of pixels of the display panel 502. As illustrated in the various examples described above, the specific pixels or pixel groups where brightness level(s) may be adjusted may include application windows, user-defined display areas, as well as graphical user interface (GUI) elements; this suggests that an application generates window 102 and window 104 in a view 100 wherein processor 504 displays window 102 of view 100 (wherein the control unit displays the window of the application), such as of aircraft report, displayed on the left region of view 100 on the display screen (corresponding to any one of the regions of the display screen) in FIG. 1 with brightness level that is automatically maintained based on detected ambient light condition (with brightness determined on a basis of detected luminance) and displays window 104 of view 100, such as an airport map application, displayed on the right region of view 100 on the display screen (corresponding to a region different from the region where the window is displayed with the brightness determined on the basis of the detected luminance) in FIG. 1 wherein window 104 of view 100 is kept at the same percentage lower (and displays, with brightness within a predetermined range, the window of the application) than the rest of view 100 after overall brightness is adjusted).
	Because Yook and Carrico address the same issue of displaying various windows within a display screen, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the control unit displays, with brightness determined on a basis of detected luminance, the window of the application corresponding to any one of the regions of the display screen, and displays, with brightness within a predetermined range, the window of the application corresponding to a region different from the region where the window is displayed with the brightness determined on the basis of the detected luminance, as suggested by Carrico, to modify Yook’s apparatus, with a reasonable expectation of success, such that the control unit automatically adjusts the brightness level of a functional view area of an application within the split view display based on the detected ambient light and displays the different functional view area of an application within the split view display with a brightness level at a percentage lower.  This modification would have been motivated by the desire to automatically maintain the brightness levels of the various windows set by the user upon detected change of ambient light condition (Carrico 3:33-40). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yook, as applied in the rejection of Claim 1, in view of XUE, US 2017/0293421 A1.

Regarding dependent Claim 16, Yook teaches all the elements of claim 1.
 	Yook does not expressly teach wherein, in a case of detection of an operation that indicates a screen division line corresponding to a boundary between the first region and the second region of the display screen, the control unit determines the first region and the second region of the display screen while designating the screen division line as the boundary.
	However, XUE teaches wherein, in a case of detection of an operation that indicates a screen division line corresponding to a boundary between the first region and the second region of the display screen, the control unit determines the first region and the second region of the display screen while designating the screen division line as the boundary ([0059] the present exemplary embodiment provides an application screen-splitting apparatus, which includes…a control module arranged to control contents to be respectively displayed to be output on different screen splitting areas, [0109] Obviously, those skilled in the art shall understand that all of the above-mentioned modules or steps in the embodiments of the present disclosure may be implemented by using a general calculation apparatus, may be centralized on a single calculation apparatus or may be distributed on a network composed of a plurality of calculation apparatuses. In an exemplary embodiment, they may be implemented by using executable program codes of the calculation apparatuses. Thus, they may be stored in a storage apparatus and executed by the calculation apparatuses, or they are manufactured into each integrated circuit module respectively, or multiple modules or steps therein are manufactured into a single integrated circuit module. Thus, the present disclosure is not limited to a combination of any specific hardware and software, [0088] FIG. 7 is a schematic diagram of a splitting gesture according to an exemplary embodiment of the present disclosure. As shown in FIG. 7, S701 to S704 are used for describing a starting/stopping range of a splitting gesture, 50 pixels being a unit herein. Blue partitions formed in S701 to S704 are a screen edge. As long as the starting position of the splitting gesture falls into this area, it represents that the gesture is the splitting gesture. These gestures such as A201 to A206 may be operated from left to right, from right to left, from up to down, from down to up or along diagonal lines for splitting, [0090] The screen division of split areas may be arranged according to the percentage of splitting of the screen in accordance with a gesture trail. For example, the pixel coordinates of starting and stopping points of a gesture A201 are (10, 540), (710, 540), and requirements of a splitting gesture are met. According to the definition, the splitting gesture may split the screen into an upper part and a lower part. According to the two coordinate values, the coordinates of starting and stopping points may be simplified into (0, 540), (720, 540). That is, the splitting gesture starts from a very edge of the screen. A standard rectangular area may be formed together with a left upper corner (0, 0) and right upper corner (720, 0) of the screen. The area of the rectangular area is calculated and the percentage of splitting of the screen can be obtained as: (720−0)*(540−0)/(720*1280)=42.2% 40%. Therefore, the screen is split into a rectangular area by means of the gesture A201, an upper part occupying 40% of the area, and a lower part occupying 60% of the area. A screen-splitting result is that 40% of the screen forms an upper application display range and 60% of the screen forms a lower application display range; this suggests that in the case of detecting a horizontal line gesture across the screen (wherein in a case of detection of an operation) as shown in FIG. 7 gesture A201 meets requirements of a splitting gesture wherein the screen division of split areas are arranged according to the percentage of splitting the screen in accordance with a gesture trail wherein the screen is split into a rectangular area by means of the horizontal line gesture A201 (indicating a screen division line corresponding to a boundary between) with an upper part occupying 40% of the area (the first region) and a lower part occupying 60% of the area (and the second region of the display screen) wherein because the control module arranges to control the display output on different splitting areas this suggests that the control module calculates (the control unit determines) the percentage of upper rectangular area (the first region) and the percentage of the lower rectangular area (and the second region) for splitting of the screen (of the display screen) using the coordinates of the starting and stopping points of gesture A201 (while designating the screen division line as the boundary)).  
	Because Yook and XUE address the same issue of managing divided screen display of applications based on detected user inputs, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein, in a case of detection of an operation that indicates a screen division line corresponding to a boundary between the first region and the second region of the display screen, the control unit determines the first region and the second region of the display screen while designating the screen division line as the boundary, as suggested by XUE, to modify Yook’s apparatus, with a reasonable expectation of success, such that a detection of a user line gesture can be used to set the percentage of area allocated between two regions of divided functional view areas.  This modification would have been motivated by the desire to further solve the problem of inconvenient splitting and displaying of multiple applications in the existing multi-task operating system on the same screen (XUE [0058]). 
	
Regarding dependent Claim 17, Yook teaches the information processing apparatus according to claim 1, wherein the control unit displays the windows of the plural selected applications while dividing display of the windows into at least the first region and the second region of the display screen ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; this suggests that the control unit 160 with the screen area management program displays (wherein the control unit) of the three areas in FIG. 5B screen 513 comprising a functional view area C.App related to the selected application icon App.C, functional view area F.App related to the selected application icon App.F (wherein the functional view area C.App and functional view area F.App are construed as the windows of the plural selected applications), and the search view area after all the user actions would further be changed after expiration of a preset time with the removal of the search view area and thus suggesting a resulting display of the divided screen (while dividing display of the windows into at least the first region and the second region of the display screen))
Yook does not expressly teach wherein the control unit starts the application included in the plural selected applications and not originally started, on a basis of the following operation.  
However, XUE teaches wherein a control unit starts an application included in a plural selected applications and not originally started, on a basis of a following operation ([0109] Obviously, those skilled in the art shall understand that all of the above-mentioned modules or steps in the embodiments of the present disclosure may be implemented by using a general calculation apparatus, may be centralized on a single calculation apparatus or may be distributed on a network composed of a plurality of calculation apparatuses. In an exemplary embodiment, they may be implemented by using executable program codes of the calculation apparatuses. Thus, they may be stored in a storage apparatus and executed by the calculation apparatuses, or they are manufactured into each integrated circuit module respectively, or multiple modules or steps therein are manufactured into a single integrated circuit module. Thus, the present disclosure is not limited to a combination of any specific hardware and software, [0047] a non-started application program may be started and displayed on split screens in a mode of circling an application program icon or shortcut or in a mode of sliding over the application program icon or shortcut via a gesture. Under a condition that there are multiple application programs over which the gesture slides, it may be determined to start and display one of the application programs on split screens through further confirmation, [0055] In an exemplary embodiment, the display module 26 is further arranged to…and start one application program in application programs through which the non-closed-loop gesture passes, and display the application program interface…via the multiple display areas, [0070] Further, the starting gesture may be used together with the splitting gesture...When the starting gesture and the splitting gesture are used together, the starting gesture is started when the splitting gesture is ended; thus – a display module executed by a central calculation apparatus (wherein a control unit) is configured to start a non-started (and not originally started) application program of multiple application programs (starts an application included in a plural selected applications) over which a starting gesture slides wherein the starting gesture is started (wherein starting a starting gesture when a splitting gesture is ended suggests on a basis of a following operation) when a splitting gesture is ended).
Because Yook and XUE address the same issue of managing divided screen display of applications based on detected user inputs, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein a control unit starts an application included in a plural selected applications and not originally started, on a basis of a following operation, as suggested by XUE, to modify Yook’s apparatus, with a reasonable expectation of success, such that Yook’s control unit 160 is further configured to start a non-started application program of the multiple programs selected by the touch and drag operation wherein the selected application are then displayed in the respective functional view areas while the search view area is removed after expiration of a preset amount of time to teach wherein the control unit starts the application included in the plural selected applications and not originally started, on a basis of the following operation, and displays the windows of the plural selected applications while dividing display of the windows into at least the first region and the second region of the display screen.  This modification would have been motivated by the desire to further solve the problem of inconvenient splitting and displaying of multiple applications in the existing multi-task operating system on the same screen (XUE [0058]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yook, as applied in the rejection of Claim 1, in view of KIM et al. (hereinafter KIM’831), US 2014/0089831 A1.

Regarding dependent Claim 18, Yook teaches all the elements of claim 1.
Yook does not expressly teach wherein the control unit displays single display information on the display screen as information associated with screen display of a window of a single application on the display screen, on a basis of a second operation different from the trigger operation corresponding to a first operation, and displays the window of the selected single application on the display screen on a basis of a second following operation for the single display information displayed, and the second following operation includes an operation for selecting the application for which single screen display is to be executed.  
	However, KIM’831 teaches wherein the control unit displays single display information on the display screen as information associated with screen display of a window of a single application on the display screen, on a basis of a second operation different from the trigger operation corresponding to a first operation, and displays the window of the selected single application on the display screen on a basis of a second following operation for the single display information displayed, and the second following operation includes an operation for selecting the application for which single screen display is to be executed ([0050] Therefore, when performing a pinch close operation as shown in 511 of FIG. 5A, the first input unit 140 detects the pinch close operation and outputs to the controller 100, and the controller 100 detects this in step 411, and displays a plurality of Apps 513 on the display unit 130 in step (413. Here, the plurality of apps 513 of FIG. 5A being displayed may be currently running applications, recent applications, or an entire app (for example, an application displaying on a home screen). When the user selects a specific App while the collected apps are displayed as above, the controller 100 displays the selected apps on the display unit 130 in the split view 515 in step 415. Thereafter, the apps being displaying in the split view as above may be displayed as the main screen and the sub screen 517 according to the user's selection, [0055] FIG. 6 is a flowchart illustrating a procedure of changing a screen according to a screen change request according to an exemplary embodiment of the present disclosure, FIGS. 7A through 7C area diagrams illustrating procedures of controlling a main screen of an app which is selected with a size set according to an exemplary embodiment of the present disclosure, and FIGS. 8A through 8D are diagrams illustrating procedures of variably setting a size of a main of a selected app according to an exemplary embodiment of the present disclosure, [0057] FIG. 7A is a diagram illustrating an example of a single app displayed on two split views. In FIG. 7A, the area where 711 and an app are displayed is configured as an E area (empty area) and an A area where an app is displayed, and when a double tap is generated at the A area, the controller 100 displays the E area where the app is displayed as the main screen of the A app as illustrated in 713 of FIG. 7A in step 617; this suggests as illustrated in 711 of FIG. 7A that a controller 100 displays (wherein the control unit display) a single app A App on a split view screen of the display unit (single display information on the display screen as information associated with screen display of a window of a single application on the display screen) based on a user selection of the specific A App (on the basis of a second operation)  while collected plurality of apps 513 are displayed in FIG. 5A which is different from a pinch close operation (different from the trigger operation) as shown in 511 of FIG. 5A that triggers display in a split view (corresponding to a first operation) the user selected specific A App is the output by controller 100 as the main screen covering the two split view (and displays the window of the selected single application on the display screen) as suggested in 713 of FIG. 7A after user double taps (on a basis of a second following operation) on the selected A App displayed in area A of the two split view (for the single information displayed) wherein the user double tap on the selected A App (and the second following operation includes an operation for selecting the application) as illustrated in 711 of FIG. 7A to display the main screen covering empty area E so that A App is displayed as the single window within the display unit (for which single screen display is to be executed) as suggested in 713 of FIG. 7A).
	Because Yook and KIM’831 address the same issue of managing display of applications in split screen views responsive to user input, accordingly, it would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the control unit displays single display information on the display screen as information associated with screen display of a window of a single application on the display screen, on a basis of a second operation different from the trigger operation corresponding to a first operation, and displays the window of the selected single application on the display screen on a basis of a second following operation for the single display information displayed, and the second following operation includes an operation for selecting the application for which single screen display is to be executed, as suggested by KIM’831, to modify Yook’s apparatus, with a reasonable expectation of success, such upon the triggering operation that displays applications to choose from a user can select one application to be applied to the split screen wherein a subsequent user input on the selected application would fill the split screen such that the selected application is displayed as a single window on the display screen.  This modification would have been motivated by the desire to further address the need for controlling a display area of a split application to display a plurality of applications as a split view in a portable device (KIM’831 [0007]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yook.

Regarding dependent Claim 19, Yook teaches the information processing apparatus according to claim 1, wherein the control unit displays, on a basis of the trigger operation and the following operation performed in the region for which the screen divisional display has been executed on the display screen, the windows of the plural applications selected ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – as shown in FIG. 5B screen 513, the control unit 160 with the screen area management program displays (wherein the control unit displays) functional view area C.App related to selected application icon App.C at the location of the replaced functional view area A.App and functional view area F.App related to selected application icon App.F at the location of the replaced functional view area B.App (wherein functional view area C.App and functional view area F.App are construed as the windows of the plural applications selected), wherein the functional views and the search view area are the displayed three areas on the screen 513 (for which the screen divisional display has been executed on the display screen) after the screen is divided in response to a given touch event occurring (on a basis of the trigger operation) when a functional view area is displayed on the display unit 141 and after touch and drag operations have occurred moving application icon App.C and App.F (and the following operation performed) as shown in FIG. 5B screen 511 (in the region)).
Yook does not have an embodiment that expressly discloses displays the windows of the plural applications selected while further dividing display of the windows into at least the first region and the second region in the region for which the screen divisional display has been executed on the display screen.  
However Yook does have embodiments that suggests displays the windows of the plural applications selected while further dividing display of the windows into at least the first region and the second region in the region for which the screen divisional display has been executed on the display screen ([0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; this suggests that the display of the three areas in FIG. 5B screen 513 comprising a functional view area C.App, functional view area F.App, and the search view area after all the user actions (has been executed on the display screen) would further be changed after expiration of a preset time with the removal of the search view area (in the region for which the screen divisional display) and thus suggesting a resulting display of the divided screen (while further dividing display of the windows into at least the first region and the second region) comprising functional view C.App related to application of icon App.C and function view area F.App related to application of icon App.F (displays the windows of the plural applications)). 
Because Yook’s embodiments suggests removal of search view area after expiration of a preset time and that the search view area can be displayed as part of a three display area display, accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the techniques of removing the search view area after expiration of a preset time to the state of the three displayed areas after user actions comprising the two functional view areas and a search view area, with a reasonable expectation of success, to yield predictable results of a display screen displaying just the two functional view areas after the removal of the search view area triggered after expiration of a preset time upon completion of user actions to teach wherein the control unit displays, on a basis of the trigger operation and the following operation performed in the region for which the screen divisional display has been executed on the display screen, the windows of the plural applications selected while further dividing display of the windows into at least the first region and the second region in the region for which the screen divisional display has been executed on the display screen.  This modification would have been motivated by the desire to further address the need for a method that enables a mobile terminal to effectively operate a large screen for user convenience (Yook [0005]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM, US 2014/0189566 A1 (Jul. 3, 2014) (Abstract An image processing method and apparatus for processing at least two screens are discussed. The image processing apparatus for processing two or more screens includes: a display panel for displaying a first screen and a second screen; a user input unit for receiving a user input signal; and a processor for dividing each of the first screen and the second screen into a main screen and a sub screen in response to some of the user input signals, displaying a screen-touch keyboard for inputting a letter, adjusting the position or size of at least one screen from among the first screen and the second screen, and displaying the adjusted resultant screen).                                                                                                                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143    

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143